 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Dan Bailey,                                            No. 2:18-cv-00055-KJM-DMC
12                             Plaintiff,                   ORDER
13           v.
14
     Enloe Medical Center,
15
                               Defendant.
16

17          Plaintiff Dan Bailey moves for reconsideration of the magistrate judge’s order denying his

18   request for an extension of time to object to the findings and recommendations filed February 23,

19   2021. See Am. Mot. Recons., ECF No. 82; Order Denying Mot. Extension of Time, ECF No. 80;
20   Findings & Recommendations, ECF No. 75. At the time plaintiff filed his motion, he was not

21   represented by counsel. Counsel has now appeared to represent him. ECF No. 87. This matter is

22   therefore no longer referred to the assigned magistrate judge for all pretrial purposes. See E.D.

23   Cal. L.R. 302(c)(21) (“Actions initially assigned to a Magistrate Judge under this paragraph shall

24   be referred back to the assigned Judge if a party appearing in propria persona is later represented

25   by an attorney appearing in accordance with L.R. 180.”).

26          The court elects, however, to maintain the reference to the limited extent that the findings

27   and recommendations at ECF No. 75 will remain pending, and the court will consider them. In

28   light of counsel’s recent appearance for plaintiff and on the court’s own motion, plaintiff is

                                                      1
1   permitted an additional thirty days to file any objections to the magistrate judge’s findings and

2   recommendations. The motion for reconsideration at ECF No. 82 is denied as moot.

3          This order resolves ECF No. 82.

4          IT IS SO ORDERED.

5   DATED: June 23, 2021.

6




                                                   2
